NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3190

                                JOHN-PIERRE BANEY,

                                                Petitioner,

                                           v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                Respondent.

                Petition for review of the Merit Systems Protection Board
                                  in DAl221090177-W-1.

                                     ON MOTION

                                       ORDER
      The Department of Justice moves to reform the official caption to designate the

Merit Systems Protection Board as the respondent. John-Pierre Baney submits a form

requesting waiver of the requirement that he pay the docketing fee.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent when

the Board's decision concerns solely the procedure or jurisdiction of the Board. The

employing agency is designated as the respondent when the Board reaches the merits of

the underlying case.

       Upon consideration thereof,

       IT IS ORDERED THAT:

              The motion to reform the official caption is granted. The revised official

caption is reflected above.

              The requirement that Baney pay the docketing fee is waived.
                                     FOR THE COURT



      JUN 2 5 2009                    /s/ Jan Horbalv
          Date                       Jan Horbaly
                                     Clerk
                                            eaUfkIPPEALS FOR
cc:    John-Pierre Baney                   THE F D   CIRCUIT

       Jane C. Dempsey, Esq.
       Jeffrey Gauger, Esq.                 JUN 2 5 2009
s8                                            JAN HORSMY
                                                 CLERK




2009-3190                      -2-